A European strategy for sustainable, competitive and secure energy - Biomass and Biofuels - Nuclear Safety and Security Assistance (debate)
The next item is the joint debate on the following reports:
by Mrs Morgan, on behalf of the Committee on Industry, Research and Energy, on a European strategy for sustainable, competitive and secure energy - Green Paper,
by Mr Langen, on behalf of the Committee on Industry, Research and Energy, on a strategy for biomass and biofuels and
by Mr Seppänen on behalf of the Committee on Industry, Research and Energy, on the draft Council regulation establishing an Instrument for Nuclear Safety and Security Assistance [09037/2006 - C6-0153/2006 -
Madam President, Members have decided to hold a joint debate on the three reports by Mrs Morgan, Mr Langen and Mr Seppänen. This provides an excellent opportunity to discuss topics of key importance for energy policy just before the new year, topics that brought a great deal of inquietude last year.
Let me begin by addressing the report on a European strategy for sustainable, competitive and secure energy. First, I wish to congratulate and thank the rapporteur, Mrs Morgan, for her impressive work on the energy Green Paper. I also wish to thank and congratulate the draftsmen, Mr Zieleniec, Mr Wijkman, Mr Markov, Mr Ehler, Mrs Tzampazi, Mr Takkula and Mr Vlasák, for their contributions.
This document is an important contribution to the Commission's work on the strategic energy review. Your work over recent months has fed into the Commission's wider deliberations on the future of energy policy in Europe.
I agree that the European Union needs an integrated, coherent and consistent European energy policy that maintains Europe's competitiveness, safeguards our environmental objectives and ensures our security of supply.
I also agree on the nature of the climate change challenge. Climate change provides the strongest encouragement for a new energy policy. Energy accounts for over 90 % of carbon dioxide emissions in the European Union, so we cannot tackle climate change without the right energy policies. I agree that the European Union needs to show vision and determination to lead the world in accelerating the shift to a low-carbon economy. At the heart of this must be ambitious but credible targets for further reductions in greenhouse gases beyond 2012. Without a functioning internal market, the emissions-trading system - the cornerstone of our efforts to deal with climate change in a competitive manner - will not work properly, nor will we achieve our aims of competitiveness and security of supply. Therefore, the Commission will keep up the pressure on Member States to implement the legislation fully.
This week, we adopted another package of infringement measures against 16 Member States. At this stage, we are conducting infringement proceedings against 19 Member States, and I believe that shows our determination really to implement the internal market.
In addition, in line with the conclusions of the internal market report and the final report on the energy sector inquiry, the Commission now intends to take action to address the remaining issues under the following headings: ensuring non-discriminatory access to well-developed networks, notably by looking at the issue of unbundling; improving regulation of network access at national and EU levels, which includes better cooperation at EU level between regulators; reducing the scope for unfair competition, through increased transparency and improved access to storage facilities; providing a clear framework for investment; and strengthening the focus of the public service obligation.
However, the internal market can achieve its goal only on the basis of decisions taken by European citizens. The role of citizens is particularly important with respect to our energy efficiency agenda. This is an area where everyone can contribute to a more sustainable and secure world, and we welcome your support for the energy efficiency action plan. Europe's citizens can also make a difference to the role of renewables in our energy mix, but we cannot expect people to make the necessary shift unless the political and investment plan is right. That is why I agree with the need for a stable and long-term framework for renewables.
Climate change, globalisation and longer-term targets call for a renewed effort on the technology front. We all want to see Europe lead the way in global research, which means spending existing research budgets better, getting them to work as a catalyst leading to increased industry research funding in the European Union.
The importance of the external dimension is also well articulated in the report. This year, our external policy has taken some very important steps: the establishment of the energy community and new agreements with several producer countries and transit countries, including Kazakhstan, Azerbaijan and Ukraine.
I would like to address Mr Langen's report on a strategy for biomass and biofuels. First of all, I would like to thank Mr Langen for this valuable contribution and his great help to us in the Commission as we look forward on the issue of renewable energy, including bioenergy.
First, the EU, acting collectively, will need to strengthen the legislative framework for renewable energy, committing itself to the establishment of a stable regulatory framework based on ambitious targets. Longer-term, more ambitious objectives up to 2020 will need binding obligations on the part of Member States to guarantee burden-sharing and the development of an internal renewable energy market. At the same time, we should allow a certain degree of flexibility to enable Member States to focus their attention on certain areas on the basis of their specific strengths and weaknesses.
Second, this framework will need to include legislative measures tailored to the specific obstacles facing renewable energy in individual sectors. For example, access to the grid is a key issue for renewable energy in electricity. The existing provision in this area may need to be strengthened. As regards heating, measures are needed to overcome unnecessary planning barriers to solar panels, for example, and to create a level playing field for district heating.
In transport, it is necessary to take into account the fact that the extra cost for biofuels is greater than that of renewable energies in other sectors, but we need biofuels in the energy mix because they are a tool not only for combating climate change, but also in terms of security of supply.
In looking at the detail of the report, there are three basic points that I would like to highlight. First, I welcome the emphasis the report places on the certification of biofuels to ensure that, whether produced in Europe or abroad, they need sustainability standards. I understand the logic behind the proposed ban on the use of palm oil. However, as the work of the round table on sustainable palm oil has demonstrated, the environmental impact of palm oil production can display enormous variations, and this has to be taken into account.
Second, I share the view that second-generation biofuels are critically important. They offer better greenhouse gas performance and improve security of supply by widening the range of feedstocks from which biofuels can be made. However, let us not create a false opposition between first- and second-generation biofuels. First-generation biofuels improve security of supply, too, by reducing dependence on oil, and they also offer greenhouse gas savings compared with conventional fuels. Moreover, first-generation biofuels serve as a bridge to the second generation. As second-generation biofuels come onto the market, they will take over the supply and distribution networks and plants of the first generation.
Finally, I would like to endorse the view that there is a need to do more to inform society in general, and farmers in particular, about the use of biomass and biofuels. We should particularly encourage farmers to venture into the new world of production of farm food and energy grasses.
Now I would like to address Mr Seppänen's report on the Council regulation establishing an instrument for nuclear safety and security assistance. I wish to acknowledge and thank Mr Seppänen for the efforts made by the rapporteur and by Parliament as a whole to present this report in good time in order to have the new instrument available before the end of this year.
Improvement of nuclear safety has been an important part of our work in central and eastern European countries, as well as in the Community of Independent States, notably in Ukraine and Russia. But we have also made an effort in other countries, such as Armenia and Kazakhstan. It will remain essential in the coming years, as most of our neighbours and emerging economies rely heavily on nuclear power in order to satisfy their energy needs.
Because of the lack of time, I cannot comment on each amendment. However, I should like to highlight some important considerations that prevent us from accepting some of the amendments. I will not address the amendments on which we agree.
In Amendment 3, the rapporteur proposes to add a reference to the risk of nuclear weapons proliferation. The Commission considers that this is not the objective of this instrument and that it is covered by the instrument of stability.
Amendment 7 states that 'priority should be given to assisting nuclear installations and activities which are likely to have significant effects on the Member States'. I understand the concerns that have led to this proposal. I would stress that the Community primarily supports improvement in nuclear safety installations close to our borders. However, I should like to repeat that the new instrument has a global objective; a nuclear accident in one place is a nuclear accident everywhere, as direct or indirect consequences will affect the whole world.
Finally, Amendments 27 and 28, limiting the scope of application of the instrument 'only to nuclear facilities that are or were in operation in third countries on the date of [the instrument's] entry into force'. While it is clear that we will not provide assistance to the design and construction of new plants in third countries, there should be a possibility to provide assistance vis-à-vis all existing plants. Otherwise, we would lose an efficient instrument to influence nuclear safety abroad.
To conclude, I once again pay tribute to the work of Parliament and all the committees involved on the Green Paper, the strategy for biomass and biofuels and the nuclear safety instrument. I look forward to continuing our joint work for Europe's energy future.
(Applause)
rapporteur. - Madam President, at the beginning of this year a harsh shiver went through the homes of many people in Western Europe as the Russian firm Gazprom turned off the supplies to Ukraine. The effects of that were felt throughout the European Union. A harsh shiver went down the spine of many politicians as we realised that in future, if we were to continue on our current trajectory, over 80% of our gas was likely to come from outside the EU. There are real security-of-supply issues that need to be addressed very quickly.
On top of this, there is an increasing awareness of the climate change agenda. It is affecting our planet more quickly and in more dramatic ways than were hitherto imagined. If we are to stem the tide of the effects that humans are having on the environment, we surely have to start by making radical changes in the way we use and produce energy.
I would like to think that the report we are voting on today will be an adequate response to those challenges. The Commission has set out its stall on the scale of the problem. We hope we have responded constructively to some of the tough choices that need to be made.
There has been no doubt that this is an opportunity for the EU to prove itself to the citizens of Europe. This is one of the greatest contributions that Parliament has made to this debate, putting citizens and consumers right back into the centre of the energy debate. If we are to take on these challenges the consumer has to be involved and we have to recognise that energy poverty is a real issue for millions of our citizens. Energy efficiency is surely the most cost-effective way of meeting some of the energy challenges we face, and the Commission has come up with a very comprehensive action plan on energy consumption and energy efficiency. It is imperative that we try to make the European Union the most energy-efficient economy in the world by 2020.
This is a great example of a situation where we already have reams of legislation in place and Member States are ignoring the laws that they have signed up to. We have to reach a stage where we cut our energy consumption by 20%. Implementation on this is absolutely crucial and I would like to ask you, Commissioner, what further steps we can take. You suggested that we are going to initiate more infringement proceedings - but can we do more to name and shame Member States that are not implementing the laws that they have signed up to?
For too long, many Member States have been more concerned about getting the best deal for their national energy champions than helping or providing benefits for the consumer. Why is it that in the UK last year 19% of the public switched energy companies, while in France the figure was less than 2%? Is it because all the citizens in France and in Germany are happy with their energy suppliers? I doubt it. I suggest that it is because it is extremely difficult for many companies to access these markets because of some companies' in-built vested interests in keeping others out. That is why we have to do something very serious in opening up and unbundling the energy networks. When you arrive in the UK on the Eurostar, the first sign you see is a huge sign which says that Électricité de France is giving power to millions of Londoners. I dream of the day when I can get off the train in Paris and read a sign that says: 'Centrica - still not in Russian hands - providing power to millions of Parisians'. I am afraid that day is a long way off.
Security of supply and sustainability have to go hand-in-hand. We have to use mechanisms such as the emissions trading scheme to drive the economy. Energy mix is up to Member States, but let us be sensible and acknowledge that the energy mix in one country will affect others, and that is why we need targets on cutting CO2 emissions by 30% by 2020. We are insistent on binding sectoral targets of 25% in renewable energies. That means no less than a revolution in the way that many Member States produce their energy. We spend pitiful amounts on research and development and we have to work towards a truly common European energy policy in external affairs.
I would like to thank the other political parties, in particular Mr Reul, Mrs Ek, Mr Turmes and Mr Seppänen for their contributions and their support in this debate. I hope, Commissioner, you will take on some of our ideas and we look forward to receiving your ideas on the strategic energy review in the new year.
rapporteur. - (DE) Madam President, I am grateful for the opportunity to debate the biomass action plan and biofuels together with the Green Paper, because all the measures for the promotion of biomass and biofuels at least meet the Green Paper's objectives - competitiveness, sustainability and security of supply - even if not completely. That is important, because even today 50% of all renewable energies - around 4% of Europe's total energy requirement - are produced by biomass. I am grateful to the Commissioner. 2006 was the year of plans, I hope 2007 will be the year of political implementation. We look forward to the proposals you intend to present on 10 January for translating these action programmes and green papers into action, because we are convinced that we cannot omit any measure that will help to improve the European Union's security of supply.
At present, biomass is a sleeping giant. There is tremendous potential - only 1.6 out of a potential 97.4 million hectares are being used for energy crops in the European Union today. We produce 90% of biomass ourselves and import 10%. But we see that major producer countries like Brazil and recently - for two years now - also the US are pursuing a deliberate strategy for the production of biofuels from their own cultivation. I think it is phenomenal that in a space of only two years the US has managed to go from virtually zero to 19 million tonnes of biofuels. That ought to be an incentive for us, too, so far as we are able, including in the context of alternative use. No one wants to make it more difficult to produce high-quality food by going all out for energy, through excessive subsidies, for example. We must keep the two in balance. But there are opportunities. That is why the Committee on Industry, Research and Energy, which was the lead committee, adopted my draft report to a very large extent. It is rare to end with a unanimous vote. That is why we have so far as possible incorporated the concerns of individual groups in this report. It is nevertheless not over long, it has 81 paragraphs. It shows that we here in the European Parliament are very much agreed on the further use of biomass.
The Commission's action plan describes the support measures and the priority areas correctly. We have no criticism of the action plan, but we have brought a number of aspects into our opinion which I believe will be adopted by a great majority at noon today, and we would ask you and your colleagues, Commissioner, to include these points raised by Parliament in your implementation strategy.
It is important in relation to both blocks that we use every potential that biomass has to offer - a lot is still going unused, from wood to fast growing plants - that at the second level we also ensure that modern technologies are used - second-generation biofuels, for example - and that on the other hand we work to see that everything is done firstly to ensure that the use of biofuels is technologically neutral and secondly that use is made of the existing development potential.
Two weeks ago, I was talking to a prominent representative of the European motor industry, who told me: irrespective of the compulsory admixture of biofuels and the targets of 5.75% by 2012, if we get the green light, if the regulatory conditions are right and the technical standards are adapted, if we are given freedom of action, then we are ready to join with the industry in investing billions and not just to aim for a 5.57% target. The European motor industry believes it is feasible to reach 15% within 10 years if the investment is secure. That is our approach, to do everything we can.
I would like to expressly thank everyone who has worked on this. I would like to thank the other committees. 187 amendments were tabled and 122 amendments in the opinions, it was a good debate with all colleagues. Now we still have a couple of separate votes, the report still has to be tidied up in the vote. But over all we can be satisfied, thank you very much! I hope the Commission will take from Parliament its instructions for further action.
rapporteur. - (FI) Madam President, Commissioner, I drafted the report for the Committee on Industry, Research and Energy on assistance to third countries in nuclear safety and security. This regulation would mean additional assistance granted for other purposes and is necessary for the sake of an appropriate legal basis.
Assistance cannot be granted for improved nuclear safety and security in third countries without the legal basis established under this Regulation, which is Article 203 of the Euratom Treaty. Thereafter, the EU can, for example, continue its work to improve nuclear safety and security in the old TACIS countries even after the TACIS programme has been discontinued.
Commissioner, it is the opinion of the Committee, not just the rapporteur but the Committee, that the EU should not provide assistance for the construction of new nuclear power stations, but only to improve the safety and security of the existing and functioning ones and other nuclear plants. The Group of the Greens/European Free Alliance tabled Amendment 27 to the text adopted by the Committee regarding this. The intention is good, but the wording does not make the matter any clearer; instead, it introduces a problem of interpretation. When they say that nuclear plants eligible for assistance should be operating on the date of entry into force of the Regulation, it remains unclear whether plants that exist and are in working order but on that precise day are being serviced or are otherwise out of action can then receive assistance. It is not appropriate to exclude such plants from assistance, and so I, for my own part, cannot sanction this amendment. To my mind, Parliament's purpose in this matter is clearly expressed in other Articles. This assistance should not just be given to improve safety and security at existing plants, nor should it be used for building new plants.
We should remember that responsibility for nuclear safety always lies with the plant itself and that EU aid to improve the safety and security of nuclear plants is only complementary aid. It will help with the transfer of the special skills of the EU, its Member States or the International Atomic Energy Agency to nuclear plants in third countries, but there are not any economic preconditions for its use in eligible countries.
Finally, I wish to table an oral amendment to the report and correct the sum budgeted in the Committee's Amendment 25 and in the multiannual financial framework to EUR 524 million.
I wish to thank everyone for their excellent levels of cooperation.
draftsman of the opinion of the Committee on Development. - Madam President, with one minute of speaking time I can only make two points.
First, biofuels are indeed very important, but they have to be produced in the most efficient way. Biofuel production in tropical countries is much more efficient than in Europe. Instead of benefiting fully from that, we seem to be ready to put a levy on such imports. If we can import oil and gas from Saudi Arabia without levies, why are there levies on biofuels? Apart from the efficiency argument, we are also depriving the low-income countries of much-needed income.
Secondly, emissions in China and India are expanding very rapidly. That is why, in its opinion, the Committee on Development has suggested that our Union should establish a proactive strategy of technology cooperation with these countries, offering financial support to cover some of the extra costs for the most efficient technologies possible.
Amendment 5 suggests replacing 'financial' with 'technical'. We must be more ambitious than that, otherwise emissions from these countries will overwhelm us in the future. Therefore, I urge colleagues to vote against Amendment 5.
draftsman of the opinion of the Committee on International Trade. - (FR) Madam President, I shall start by thanking Mr Langen for his willingness to listen and for the wisdom and courage he has shown in his report.
The Committee on International Trade, having observed how far behind the European Union is in both the consumption and production of biofuels, has proposed that we increase imports, which is quite natural, but also that we focus more closely on European industrial production, with the dual aim of achieving energy independence for the EU and of providing outlets for agricultural crops such as sugar-producing plants.
The costs of producing ethanol are EUR 25 per hectolitre in Brazil, EUR 35 in the United States and EUR 45 in the European Union: that is why we are suggesting that it would be advisable to set, for a specified period, an acceptable level of penetration of bioethanol imports into the EU that can be reconciled with the gradual development of Community production, in line with the European sustainable development strategy.
Madam President, in our experience, liberalisation of the energy sector has always resulted in higher prices and worse service. Within the EU, liberalisation and the separation of energy producers and distributors have resulted in under-investment in production plants and electricity transport networks. It is this policy that was responsible for the blackouts in November 2006, and it will inevitably result in huge problems in the coming years.
Under these circumstances, we must as a matter of urgency accelerate investment in research in all fields, including nuclear technology, so that we can meet the challenges of the post-oil era and combat greenhouse gases. It is imperative that we end the requirement for separation of energy producers and energy transport networks and that we halt all further attempts to liberalise the energy sector.
That is why I would advocate creating a European energy agency to coordinate the Member States' energy policies and their efforts in terms of research and development. This body would head an economic interest group at EU level, which would involve all electricity production and distribution companies and would ensure access for all to reasonably priced energy. Energy is not a commodity like any other: it is a common asset for humanity.
Madam President, as with other new regulations, the task of the Committee on Budgets in the case of the Regulation on Nuclear Safety and Security Assistance has been to ensure that the provisions thereof conform with the provisions of the new interinstitutional agreement that came into force in May this year. That is the essence of my opinion. It was made easier by the fact that the rapporteur, Mr Seppänen, is a member of the Committee on Budgets.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (DE) Madam President, the comments of the Committee on Economic and Monetary Affairs are naturally of a structural nature. We have seven points to make.
Firstly, we want an energy-policy approach that ensures energy is affordable. Secondly, we support an integrated energy-policy approach that takes equal account of the objectives of security of energy supply, security of competition and care of the environment. Thirdly, dependence on energy imports leaves no room for ideological blinkers. We want a non-discriminatory energy mix. Fourthly, we believe the completion of the internal market is central to security of supply and affordable energy prices. Fifthly, investment in networks and capacities and investment in CO2 or energies that produce little CO2 must be facilitated and accelerated. Sixthly, we support the Commission in acting consistently against anti-competitive behaviour to ensure that competition is fair. Seventhly, we do not want to encumber our energy policy with unnecessary bureaucracy. New European agencies and authorities are at present just as unnecessary as new internal market rules. The existing machinery needs to be used more efficiently and existing European law must be fully transposed into national law.
draftsman of the opinion of the Committee on the Environment, Public Health and Food safety. - (EL) Madam President, Commissioner, ladies and gentlemen, the rationalisation of the use of energy, like the penetration of renewable sources in the Union's energy mix, is a universal demand for the Union. The Union therefore needs to take all the measures needed in order to implement the demand for a common European energy policy. This demand is expressed through the report by Mrs Morgan, whom I would like to congratulate.
It is important that we understand that the Union could save up to 20% of its current energy consumption. This is therefore an exploitable source of energy within the Union. This saving could be achieved from the strict application of the Union's existing legal framework. We have the necessary tools at our disposal today, by which I mean the Structural Funds. For the next programming period from 2007 to 2013, an environmentally-friendly policy needs to be added to the European Regional Development Fund.
Madam President, I am speaking in my capacity as the draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety on Mr Seppänen's report. My committee is, broadly speaking, delighted with the report drafted by the Committee on Industry, Research and Energy.
I would like to use the minute available to me to emphasise the following specific points: first of all, the support that the Community should provide for the drafting, under the aegis of the AIEA, of a code of conduct for the international monitoring system for nuclear incidents; secondly, the vital importance of the 'polluter-pays' principle in forcing third countries and operators to accept their responsibilities; and, thirdly, funding for cleaning up old nuclear sites, on the express condition that a high degree of safety can be guaranteed for lower costs and within a reasonable period.
On the other hand, it is regrettable that our amendments on the changes to the legal basis, the taking into account of independent audits by the European Court of Auditors and budgetary rigour with regard to consultation, to name but a few, were not accepted.
I am also delighted, on a personal level, that the Committee on Industry, Research and Energy accepted my amendment to recital 13, pointing out that the Member States have sovereignty to make their own choices in the field of nuclear power. What works for Austria will not necessarily work for Finland or Belgium.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - Madam President, I welcome the two Commission communications on the biomass action plan and on the EU strategy for biofuels. Clearly, there is an urgent need to increase the demand for bioenergy in order to combat climate change and greenhouse gas emissions, to reduce oil dependency and to enhance technology and economic development within the European Union.
The question is, how do we do that? I consider that increasing demand in bioenergy would be achieved by prioritising research, development and demonstration of bioenergy and biofuels - particularly regarding second-generation and most efficient products - by promoting the creation of transparent and open markets and the removal of market barriers and through information campaigns involving producers, suppliers and consumers.
It is paramount for the future of bioenergy increase that this increase should not jeopardise European or third countries' ability to achieve environmental priorities, such as halting the loss of biodiversity, protecting forests, preventing soil degradation and achieving the good ecological status of its water body.
I welcome the Langen report's inclusion of the Environment Committee's request that the Commission introduce a mandatory and comprehensive certification system. Coordination within Commission departments and Member State government departments encompassing an integrated approach is key. I would urge the Commission to monitor progress and to formulate a cohesive policy involving all actors in the process of production and supply of biomass and biofuels. In addition, it is crucial that Member States are allowed the necessary discretion and flexibility to decide for themselves their own goals and political measures, while reaching broad Community targets.
Bioenergy production should always comply with good agricultural practice and should not significantly affect domestic food production within the European Union and in third countries, and incentives should not be intended as indirect subsidies but should be limited to that which provides the highest efficiency, as well as environmental and climate benefits.
However, increased bioenergy production would provide a very positive boost to the farming community, and I believe investment in small-scale biofuel projects within the primary agricultural sector would be extremely beneficial. I welcome the Commission's proposal to encourage public procurement of clean and efficient vehicles, including using high biofuel blends.
I call on Member States to encourage the development of national bioenergy action plans and welcome my own Government's move towards encouraging bioenergy production and incentives in the transport sector, as evidenced in last week's budget in my country.
draftsman of the opinion of the Committee on Transport and Tourism. - (IT) Madam President, ladies and gentlemen, the Committee on Transport and Tourism has unanimously adopted an opinion on the Langen report emphasising the need to make choices that stabilise investments over the medium to long term and that provide certainty to investors and also to producers and consumers. I would like this opinion to be fully taken into account.
Greater clarity is also needed in the definition of second-generation biofuels, in relation to the environmental consequences that may arise from their use and production. Talking about biomass deriving from waste is not the same thing as talking about by-products from forestry or other sources.
It is also necessary to be clear on the many previous directives which have accompanied the policy of support for biofuels, since there are some inconsistencies which should be put right; in particular, the existing directive on the quality of fuels for mixing with petrol should be reviewed.
draftsman of the opinion of the Committee on Transport and Tourism. - (FI) Madam President, it is true that emissions from traffic are one of the fastest growing types of emission in our society at the present time, and it makes us wonder how we can actually implement the principles of sustainable development, and how we might find solutions in transport that are more environmentally friendly, so that we could take better account of the environmental demands set for it in transport on land, at sea and in the air.
An enormous problem has been that at present we have not sufficiently invested in or provided financial assistance for environmentally friendly modes of transport. A good example of this is biodiesel, or hybrid cars, which have been awaiting financial assistance but have not received it, and have therefore remained a very marginal phenomenon.
Taxation is also a way to steer us in the direction of more sustainable development, but the Member States have not been willing to set off along that path. Support is now needed for this: tax concessions and clear policies that relate to the fact that the environment and sustainable development are a real priority for us and not just the subject of speeches on major occasions.
draftsman of the opinion of the Committee on Regional Development. - (CS) Madam President, Commissioner, ladies and gentlemen, I should first like to commend Mrs Morgan on her work, including the negotiated compromise, which reflects the views of the various political groupings among the Committee membership as well as experience gained in the field.
As draftsman of the opinion of Committee on Regional Development, I firmly believe that when it comes to drawing up Europe's energy policy we must work, above all, on the basis of the subsidiarity principle, because concrete decisions on the energy mix and preferences in the area of renewable energy sources or nuclear energy must always be taken at Member State level, so that the geographical, climatic and economic conditions of a particular region can be taken into account. We should also be aware that the cheapest energy is that which we do not have to produce at all. The path we must follow is therefore that of energy saving. In this context, there is great potential particularly in cities, which account for more than 70% of energy consumed, and this is why the Commission must initiate genuine dialogue with cities in particular, but also with autonomous entities and their associations.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (DE) Madam President, Commissioner, ladies and gentlemen, I would like to begin by congratulating Mr Langen on his balanced report. As draftsman of the opinion of the Committee on Agriculture on this report, I am pleased to be able to highlight a few points briefly.
Bioenergy will be of central importance in the energy mix of the future. In many areas it can and will make an important contribution to the security of energy supply and to reducing our dependence on foreign imports, to climate protection and to employment and the economy in Europe's rural areas.
The Committee on Agriculture considers the introduction of an EU certification system to be particularly important. On the one hand, we must avoid additional administrative burdens for European producers by drawing on existing rules such as cross compliance. At the same time, biofuels imported from third countries should also be certified according to strict ecological criteria to ensure a positive environmental balance.
In promoting biofuels, priority should not be given to research into second-generation biofuels when allocating the available resources. There is still a considerable need for research into first-generation fuels.
on behalf of the PPE-DE Group. - (DE) Madam President, ladies and gentlemen, at the start of this debate we had the situation of January 2006, as Mrs Morgan pointed out. It has become clear that Europe is tremendously energy-dependent. In the year 2000, Europe's energy dependency was 50%, in 2030 it will be around 70%. This means that security of supply is assuming a new, dramatic importance. It also means that foreign policy needs to be refocused and new conclusions drawn in the matter of securing and using our own energy resources. Finally, it also means that we need to rethink the issue of fine-tuning these three objectives of security of supply, sustainability and competitiveness.
I do not believe we need only to put forward new ideas and concepts; as Mr Langen has already said, we need to try gradually to change reality. We must put more value on the question of implementation and change. What use are all the proposals if in reality hardly anything changes? I am therefore very glad that with this report, we have contributed rather more realistic ways of looking at things. We cannot demand reliability of investors and we cannot demand that undertakings invest more if we do not also offer reliability in the long term on the political side. Constantly new proposals and constantly new institutions will not get us any further. It also means, for example, that we should stop and think first when it comes to ownership unbundling. Let us implement stage 1 before starting stage 2, because I have my doubts as to whether the expropriation or nationalisation of networks is the right solution.
The answer to the problem will not be a single solution but variety. Energy efficiency yes, renewable energies yes, but we must also recognise that these offer only limited solutions to our problem. There is no changing that. If we want to reduce CO2, we must also invest more in nuclear power. We do not want any subject to be taboo here; we want openness, variety, diversity, flexibility and realism.
on behalf of the PSE Group. - (HU) As co-rapporteur, I would like to add my voice to welcome Mr Seppänen's report on increasing the safety of nuclear reactors operating in third countries. Europe has always played a leading role globally in the field of nuclear safety, and this programme will continue to assist us in this area over the next seven years.
The safety of nuclear energy depends for the most part on human factors. The planning, construction, operation, maintenance, supervision, transportation and decommissioning of nuclear reactors are undeniably human responsibilities, for which requisite staffing and appropriate expertise and equipment are necessary. This programme, destined for the Republics of the former Soviet Union, which are the European Union's immediate neighbours to the east, is therefore particularly important from the perspective of our own energy supply and safety as well. At the same time, it will help European - and among them Hungarian - companies, researchers and universities which have the requisite nuclear safety, significant tradition and relevant experience to gain access to promising external markets.
I ask the committee charged with making decisions regarding the programme, and the European Commission, which is responsible for carrying it out, to do so as effectively as possible. Please allow me to take this opportunity as well to congratulate the other two rapporteurs, and especially to mention the point made in Eluned Morgan's report, namely that it is abundantly clear that energy should not be primarily about the industries of the energy sector, but about the people whom they affect, that is to say, the consumers. The key element in European energy strategy is to ensure that Europe's residents enjoy appropriate living conditions and to guarantee a supply of secure, affordable energy that is indispensable if we are to remain competitive.
I wish especially to congratulate the authors of the report for having succeeded in establishing harmony among the added value of the internal market, global challenges and the subsidiarity of Member States. I offer my congratulations to the rapporteurs on this day and I hope, Commissioner, that you will have the opportunity to implement all this in the coming year.
on behalf of the ALDE Group. - Madam President, I should like to thank the rapporteur and my colleagues for their cooperation.
A prosperous, competitive and sustainable future for Europe will require a major shift in energy policy. Today we have problems with production, distribution, consumers' rights as well as global warming, stability and security. The challenge and urgent development of a new European energy policy is an opportunity for European citizens, European industry and the environment. Therefore I welcome an ambitious energy agenda from the Commission next year.
I underline the importance of the message from Parliament today. I therefore ask my colleagues to support the outcome of the vote in the Committee on Industry, Research and Energy, where we succeeded in combining an enforced market solution, enhancing market entry for new players, more transparency and consumers' rights to information, with a clear political signal on long-term international and binding targets on renewable energy and CO2 reduction.
Moreover, I should like to emphasise the importance of including the distributor and consumer aspects to the current production concentration and to stress that existing technologies such as combined heat and power, trigeneration and district heating must be used to a much larger extent, reducing and making more efficient the energy we use.
Energy policy should not be considered as an isolated issue. It is vital to develop FP7 as well as the reform of the CAP in line with the needs of an increased indigenous European energy production.
Parliament will support current structures of cooperation between Member States and the Commission's firm conviction to further develop them. However, we are not in favour of new agencies causing a financial, as well as a bureaucratic, burden on the Union.
I should like to express my strong support for Commissioner Kroes' ambition to make sure competition legislation is not violated, in order to avoid abuse of market power. Experiences are like stars: you see them first towards sunset. The EU has the possibility to seize the opportunity to greatly improve the energy market, solve environmental problems and create new jobs. Let us take that opportunity.
on behalf of the Verts/ALE Group. - I wish to begin by thanking Mrs Morgan and Mrs Ek for a political line that combines environment with competition. This is the way forward.
(DE) Madam President, Europe stands at a crossroads. We have an energy and transport policy for a handful of big companies. That means a green light for petrol-guzzling heavy vehicles, coal-fired power stations that damage the climate, hazardous technology, atomic power, unfair competition and the continuation of the profiteering we have on the market today. That is the policy that the Commission - that is, Commissioner Verheugen with the active support of Mr Barroso - wants to put through against Commissioners with relevant expertise like Mr Piebalgs, Mrs Kroes or Mr Dimas.
There is also, however, an energy and transport policy for Europe's citizens and for thousands of small businessmen and tradesmen. Such a policy would involve massive investment to modernise European buildings, creating thousands of new jobs, reducing Europe's energy dependence, including for gas, and getting improved standards for mass consumer goods like cars, refrigerators, flat screens and houses.
It is also very important that the existing directive on the promotion of renewable energy sources should continue in force, since it is so successful it is a thorn in the flesh of E.ON and EDF. You have promised us a new directive on heating and cooling in January, Commissioner. That directive must come, then the citizens will act accordingly. We also need more competition. We only have this one planet. We should not abandon it to the short-term profit interests of a few large companies and their political accomplices.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, I participated in the Nairobi climate conference, which produced some significant statements and commitments.
First and foremost, it has now been decided that Kyoto will continue to exist after 2012. In addition, channels of action have been opened up which go much further than trading in emissions quotas and which, instead, point the way to proactive, positive measures.
There will be two funds, one for technological adaptation and the other for renewable and clean energy. Finally, the issues of technology transfer and combating deforestation were discussed. Kofi Annan is right in saying that such approaches require stronger political leadership, and it is Europe that must express this political will, partly through the submission by the individual nations of serious, properly documented plans for reducing emissions, in line with the Kyoto targets and based on substantial progress in energy conservation and renewable sources of energy.
The European Parliament could, through its own Committee on the Environment, Public Health and Food Safety, take on the role of providing encouragement and an impetus in that direction, not least through collaboration with the national parliaments. What is needed is positive direction, which requires active political support and policies focused on cooperation and innovation instead of the purely commercial logic of privatisations and liberalisations, which all too often work in favour of speculative interests and not the public good.
Recently, there has been sparring on the nuclear issue: safety is best served by not using nuclear power, but avoiding it and holding back from it on the grounds that it does not benefit our future.
on behalf of the UEN Group. - (PL) Madam President, I would like to thank Mrs Morgan for drawing up this report. The Green Book provides a very good basis for drawing up a cohesive energy strategy for Europe, and in the broader context, for the whole world. It is a problem of fundamental importance, involving not only the supply of fuels, be they in solid, liquid or gas form, or of generating electricity, without which the whole world would grind to a halt, or simply of heating and air conditioning, but also of protecting the environment and averting harmful climate change.
Energy clearly also has a political dimension, as the widely known cases of shutting off gas supplies have shown. Bearing in mind that time is limited, I would like to point out just a few problems. Trading in greenhouse gas emissions is a worldwide problem and requires global solutions. The European Union has to get the ball rolling on this. Any mistakes could result in irreparable damage to the whole of the earth's atmosphere.
Innovation in energy policy involves both searching for new, renewable and clean sources of energy and radical rationalisation of its consumption. In my view, we waste some twenty-five percent of all energy through inefficient equipment or through poorly thought-out transmission or organisational solutions. I hope the Intelligent Energy Programme of the seventh framework programme will go some way to addressing this problem.
Road, rail, air and sea transport are in need of a new type of logistics where concern for the future takes priority over immediate financial interests or convenience. I would like to ask, how many people drove to work unaccompanied today?
Energy security requires the establishment of back-up networks. Otherwise we will experience a domino effect. Examples from as recently as November show the fragility of current systems. The European Union must observe the principles of solidarity and joint action in relation to energy suppliers.
on behalf of the IND/DEM Group. - (SV) Madam President, it is well known that if someone's only tool is a hammer, he gradually begins to see every problem as a nail. The reason for this is obvious: a hammer's only real use is for banging nails in, so he has to imagine all problems as nails. However, most of the problems we encounter in life are not nails so, with that attitude, most things go wrong. A hammer cannot be used for making Venetian vases or convincing a political opponent.
What, however, the majority in this House have, is a hammer, namely the European Union. Most of you want to believe or, rather, want to make others believe that the problems that happen to come to the fore at any particular time should, or must, be solved with the aid of the EU. In actual fact, such problems are rare, the exceptions including nuclear safety, radiation protection and the problems associated with nuclear material in the EU and its vicinity. Mr Seppänen is on the right track and should receive our support, but Mrs Morgan, who is threatening to bureaucratise energy policy to such a degree that, even in the short term, a million people will be needed to implement it, is on the wrong track. Adjustments in the light of rising energy prices are best made at national level.
It is through countries and companies competing to find effective solutions to energy issues that creativity can flourish, not through imposing more bureaucracy on half a billion people living in economies quite different from each other.
(FR) Madam President, ladies and gentlemen, I would like to add two comments to this joint debate on energy.
The first is that the European Union has absolutely no competence over energy, so much so that the various reports all stress that the Member States still have exclusive powers to make their own energy choices. On top of that, Mrs Morgan has included a specific reference to maximum subsidiarity. Everything in these reports, though, contradicts these statements, with their prescriptivism and demands.
The second is that the Europe of Brussels has already shown what it is capable of, by usurping the right to run energy policy and liberalising the gas and electricity markets. What has been the outcome of this? Higher prices for consumers, attacks on standardisation of tariffs and therefore on public service, blackouts, concerns regarding the maintenance, expansion and modernisation of the networks, and the list goes on.
We are currently watching the sector become increasingly concentrated, to the point that the much lauded competition that you bend our ears about is on the verge of becoming a monopolisation of the energy market by a handful of multinational companies. The only difference is that these monopolies will be in the hands of private investors, and perhaps not even European ones, instead of the public sector. Therefore, we are certainly in favour of energy security and energy efficiency, but it is up to the sovereign states to control these strategic matters.
(DE) Mr President, Commissioner, ladies and gentlemen, we have read in the Austrian media that the Temelin nuclear power station will soon have had its one hundredth emergency. The Commission relies for information on the good will of the Member States' authorities. Nevertheless, my sincere thanks go to Commissioner Piebalgs for promising to send an official letter to enquire how dangerous the Temelin power plant actually is.
I also welcome Amendment 5 to the Seppänen report, which has to do with the International Atomic Energy Agency in the area of safeguards and safety of nuclear power plants. The Community should in future draft a code of conduct for an international nuclear incident warning system under the aegis of the International Atomic Energy Agency. The Seppänen report makes an excellent proposal there. We need peer review by experts who are empowered to make inspections not only in the Member States but at European level so that if risks arise a nuclear power station can be taken off line, by court order if necessary. We owe that to the safety and health of Europe's citizens and population. The Council must abandon the obstructive attitude it has taken in the past and agree to such a peer review group in the interests of safety. We know that the safety regulations differ greatly, in the area of decommissioning and final storage in particular. The result is a crass difference in costs and those with the laxest safeguards and safety measures and who do not bother about decommissioning and final storage will stand to gain. We cannot have that.
I thank you for your support, Mr Piebalgs, and hope that the Commission will act resolutely in this matter.
(FI) Mr President, Commissioner, we support the reports and I congratulate the rapporteurs. I would mention two matters. We do not just have a problem with imports of energy, creating uncertainty, but also one with our own actions here in the Union. Our spare energy capacity stands at 4.8% and is falling every year, while before it was 15-20%. We have therefore drifted into crises as a result of our own actions. Now we need to invest in new capacity, networks need to be built and improved, and we really must now ask governments to help. We obviously also have to put a lot more effort into addressing the problem of energy consumption.
The other matter is that energy has become not just a political issue, but also a social one. The poorer the consumer, the harder the situation is for him when energy prices are high, and this consumer should be at the centre of energy policy, just as it says in Mrs Morgan's report.
I would also like to ask the Commission what it intends to do to improve social energy security.
(DE) Mr President, Commissioner, we all know that energy is the European Union's lifeline. Unfortunately, we only think about it occasionally, on Sundays. I believe the EU as a whole is being very naive in the way it is dealing with the subject of energy. Energy policy still consists of half-measures and the Member States are following different strategies.
The spring summit on energy was a failure, that has become clear. The EU-Russia summit, that was important for us and had an energy component, collapsed because of Polish beef. There are ideological disputes over atomic policy, these are things that are holding us up. There are important regions of the world that could be key suppliers for us, such as Central Asia, but we have paid them little attention so far. China, as has been mentioned several times in the debate, is building a large number of strategic alliances in the world in this very matter. On the other hand, we are very highly dependent on oil and gas, we do not have sufficient interconnectors for a genuine European energy market, as we saw not long ago with this year's blackout. I think that is a very poor record over all.
We therefore very much welcome the fact that you are getting more action plans off the ground, Commissioner, that the German Council Presidency will be concentrating on energy and that countries such as Finland, for example, are taking a very non-ideological and nevertheless very successful approach to energy policy by investing very heavily in biomass and also in atomic power at the same time, because they have obviously recognised the signs of the times.
I also particularly welcome the fact, Commissioner, that with the biomass action plan you have made what will probably be a very important contribution to energy diversification, to reducing our dependence on other regions of the world and to the 'lisbonisation' of our entire EU agenda. I am thinking in particular of the agricultural plan here. The plans are on the table. Now it is up to the Member States to stick to those plans.
(DE) Mr President, ladies and gentlemen, we have some very different reports on the table about energy strategies. In my opinion, the Morgan report and the Langen report really deal with a positive future and a paradigm change in the energy industry as it has existed up until now, while the Seppänen report is actually about clearing up waste and contamination. As I fully agree with Mrs Morgan, I would like to concentrate on the Seppänen report now and say that I find what this report suggests to be completely unacceptable.
Nuclear safety is and remains more fiction than reality. If we look back over the past year and review the greatest events that made us sit up and take notice, then it has to be said that the European Union in general really ought to be aware of this. We have had a helpless argument with Iran, which is threatening to build the atom bomb. We have been shaken by the nuclear test in North Korea and we can only say that the non-proliferation pact is a dead letter.
In the European Union we have the Forsmark atomic power plant in Sweden. Sweden is a country that says it has the safest atomic power stations. The Swedish supervisory authorities confront us with the fact that this reactor was only 18 minutes from runaway. That emergency was not even discussed, let alone addressed, at European level. We have taken on a great responsibility with clearing up the consequences of the Chernobyl reactor accident, but what do we find? Incompetence, corruption in connection with the Shelter Implementation Plan, and nobody really knows what is the way forward there. We also have a polonium scandal. Large quantities of polonium, a highly radioactive substance from the Russian nuclear cities, are misappropriated, transported all over Europe, and no one knows how it can have happened. So do not tell me anything about nuclear safety; it would be better to talk about nuclear insecurity.
(DE) Mr President, the various reports in the field of energy are actually quite typical of this European Parliament. There is a lot in them and a lot of it is right. At the heart of it, however, these reports are problematical.
They talk repeatedly about the energy mix. That means of course that they are still looking to atomic energy and atomic energy is and remains wrong and dangerous. When will the various people in authority at last learn the lessons of Chernobyl and the recent near-accidents in Sweden? The only correct response is to get out of atomic energy immediately! The EU is failing to encourage research, it is failing on energy efficiency and renewable energies. It is a scandal that twice as much money, EUR 1.6 billion, is being spent on the arms research race in space as on a change of direction in energy. The German foreign minister is always talking about 'energy foreign policy'. This shows that the EU has global political ambitions, at other people's expense. Instead of that, we need to get out of atomic energy immediately and invest massively in renewable energies, energy research instead of armaments research and cooperation in the field of energy foreign policy.
Mr President, there are over 100 clauses in this report on energy security, and nearly all of them call on the Commission to do something: to fix the carbon trading scheme, to foster investment in the European energy market, to encourage energy efficiency, to do more and more. The Commission is going to be busy. I want to question two assumptions about this ambitious programme.
First, it is assumed that the Commission somehow has the ability to address all these problems, as if it had a magic wand. Second, it is assumed that the EU Member States can be persuaded to cooperate. They will cooperate, as long as it is in their interest to do so, for instance, in selling surplus power - at a profit - to neighbours. But when national energy security is at stake, all the Commission's powers will not be enough, and nations will look after themselves. Compare the 'cooperation' over fishing that has brought several common species close to extinction.
My biggest worry, however, is that so much of what we are asking for, such as trying to meet impossible targets for carbon dioxide and renewables, pays little regard to the economic cost. I fear that implementation of many of the recommendations in this report will be as economically damaging as the REACH Directive, which this Chamber triumphantly approved yesterday.
Mr President, you cannot have an open market in energy and a workable policy of energy-sharing without transparent competition. The Commission's Green Paper recognises this.
However, on the island of Ireland, as part of a wider British Isles and European project, the opportunities for a free and fair market are being stifled by the state domination of the Republic of Ireland's market by the ESB. Its near-monopoly of both generation and distribution must be broken, as it is keeping others out of the market and smothering competition. I have to say that the Dublin Government has been most tardy in moving to break this monopoly. I call today on the Commission to be more robust in demanding delivery of this necessary change.
With monopoly goes subsidised inefficiency and higher prices and so it would be for consumers in my constituency of Northern Ireland if we became a minority part of an energy market dominated by an unreformed ESB. We cannot have that!
draftsman of the opinion of the Committee on Foreign Affairs. - (DE) Mr President, Commissioner, allow me a few short sentences to outline the opinion of the Committee on Foreign Affairs. The European Union is no longer a sanctuary. Russia is using energy as a political weapon, the situation in the Middle East and the Gulf Region is unclear, and none of us knows what the political situation, and hence energy supply reliability, will be like in two or three years.
When we see how energy-hungry China has acquired energy sector rights in Darfur, has organised an African Summit, has gained entry into Nigeria and has concluded an energy deal with Iran worth in excess of USD 100 billion, we should be very worried about energy being supplied at tolerable prices, as this is decisive as regards the economic and social development of our continent, for jobs and much, much more. For this reason, we must make particular efforts in these areas aimed at moving forwards, by diversifying our supply from all parts of the world, as well as through the internal networking of the energy networks within the European Union, so that individual countries cannot be penalised by third powers. This would provide greater security. However, it also demonstrates the importance of the Constitutional Treaty for establishing energy jurisdiction so that we are actually able to implement what we are talking about here today.
(ES) Mr President, I shall begin with Mr Seppänen's report. The rapporteur has once again demonstrated his great experience in this field and his capacity for reaching consensus, by achieving a large majority in the Committee on Industry, Research and Energy. I believe that the result is excellent, and we must avoid veering away from it by adopting amendments that run counter to the spirit of the proposal.
With regard to the Morgan report, I would like to stress a curious fact, and that is that the contribution of nuclear energy has been completely ignored. I believe that certain Members prefer not to deal with the issue, in the hope of avoiding a controversial debate, but we must be courageous and once and for all acknowledge, objectively and without reservations, the significant contribution that this source of energy makes to security of supply and combating climate change.
I would like you to listen carefully, Mrs Harms, to the words of the co-founder of Greenpeace, Patrick Moore, and I quote: 'Wind and solar power have their place, but because they are intermittent and unpredictable they simply cannot replace big baseload plants such as coal, nuclear and hydroelectric. Natural gas, a fossil fuel, is too expensive already, and its price is too volatile to risk building big baseload plants. Given that hydroelectric resources are built pretty much to capacity, nuclear is, by elimination, the only viable substitute for coal'. That seems to me to be an irrefutable argument.
I agree with you that Iran, with its nuclear enrichment programme, is a very serious threat to world security and stability, but the correct conclusion to be drawn from this is the opposite of what you propose, Mrs Harms. The conclusion is that we must increase our energy independence. In other words, precisely the opposite to what you are advocating. We must stop looking at kilowatts in political terms. We are not talking about right-wing kilowatts or left-wing kilowatts. We are talking about sources that emit greenhouse gases and sources that do not. Renewable sources of energy and nuclear energy must be seen as complementary and not as incompatible.
(DE) Mr President, Commissioner, ladies and gentlemen, I would like to start by expressing my thanks to the three rapporteurs for their fine work. However, I hope the other rapporteurs will forgive me if I concentrate on the report of my colleague, Mrs Morgan. Hers is an excellent report which demonstrates the productive cooperation between the rapporteurs and shadow rapporteurs. I am assuming that here today in Parliament, we will send a very clear signal to the Commission, a signal which the Commission, in the interests of continuing the truly sound cooperation hitherto in the energy policy field, should not ignore when it presents its energy package in January. Hence the report, for instance, is calling for a compulsory 25% target for renewable energies by the year 2020.
The Commission is obviously thoroughly open-minded when it comes to a binding, general target. This is good, but not enough. The Morgan report also calls for binding sectoral targets. We have targets for electricity and biofuels. However, we must set these targets beyond 2010.
We have not had any negative experiences thus far. In 2001, we saw with the Electricity Directive, which contained clear targets, that we had achieved a new breakthrough in the Member States. On the one hand, this should not be jeopardised. On the other, however, you, Commissioner Piebalgs, declared in this House in February of this year that you would present a Directive concerned with heating and cooling this year. We would be happy to give you until January. This is not at all the point, however. Both we here in Parliament and industry and commerce in this area, which has truly supported your words, are expecting presentation of a Directive, as stated in both the Langen and Morgan reports. I call on the Commission to fulfil its obligations and take action accordingly.
(FR) Mr President, Commissioner, ladies and gentlemen, I hope you will allow me to make a few comments on the various topics that we are discussing this morning.
In the report on nuclear safety and security assistance, the European Union gives itself the task of improving nuclear safety and security worldwide by proposing an instrument for cooperation with third countries. The European Union's responsibility is not to prevent the construction of new power stations or to demand that existing plants be shut down, decisions that fall within the sovereignty of the States, but to promote a culture of nuclear safety. I therefore find the two amendments from the Group of the Greens/European Free Alliance, which recommend more than the minimum, regrettable. It is early intervention, before plants are put into operation, that will make it possible to lay down what safety measures need to be taken.
This morning, Parliament is also proposing an ambitious report on biomass and biofuels, which are important elements in energy independence for the EU and in the fight against climate change. It will, however, be necessary to keep a close eye on the overall energy yield of biomass.
Finally, I would have liked to have seen a stronger message from Parliament with regard to the European Commission's Green Paper, particularly in terms of the effort needed to reduce energy consumption in buildings and in transport. To take another example, we have once again glossed over the debate on nuclear power. We have to acknowledge that nuclear power is part of the energy mix, that it helps to combat climate change and, what is more, that our expertise in this field is recognised worldwide.
I would also remind you that we need to encourage the network managers to get together to draw up a European code, in order to control the safety of energy transport networks.
Finally, now that private consumers are going to be faced with the opening up of the energy market, it is high time to consider the role of the regulators and to adapt the directives on the internal market with a view to keeping prices under control. Energy is an absolute necessity, and it is vital for European citizens, particularly the poorest, to have access to this universal service.
(EL) Mr President, the Green Paper is being promoted within the framework of the anti-grassroots Lisbon Strategy and yet again donates more profit to Euro-unifying capital.
The European Union and the governments of the Member States, even those which demonstrate national protectionism, are privatising this strategic sector by sacrificing grassroots needs at the altar of private profit, of the profit of the large business groups and multinationals.
Liberalisation is bringing new profits to business and increasing prices at the consumer's expense. One example is the privatisation of CDF in France. In the first quarter since privatisation, prices to consumers have risen by 15%. The same has happened in Greece and other countries. The environmental protection which you cite is hypocritical. In reality, you are trying to conceal the fact that liberalisation is being stepped up.
The energy supply must target a combined approach to grassroots needs, a reduction in energy dependency, the safeguarding of local security, environmental protection and, most importantly, the protection of energy as a social rather than a commercial commodity, and this is where our strategic difference and divergence lie: the Green Paper does not promote such needs. On the contrary, it turns away from the consumer's - by which I mean the worker's - interests.
(IT) Mr President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party. Not only do I welcome both the Commission's Green Paper and the report by Mrs Morgan on a sustainable European energy policy, but I also hope that this strategy will, as early as 2007, become one of our Union's priorities.
As I have, in fact, mentioned before, both yesterday in this Chamber and on other occasions, the EU's capacity to implement an energy strategy - and one that is not just sustainable but also autonomous - and thus its independence from the power games and economic interests that are often at work behind the scenes in this sector is a decisive factor in meeting so many of the global challenges that await us in the near future, not only in terms of competitiveness, but also with regard to the political and strategic weight that the European Union wishes to have and could obtain.
More importantly than finalising strategic agreements with current and potential partners, it is therefore necessary to step up efforts on research and to allow the Member States - each according to its own characteristics and potential - to develop to the utmost the sustainable energy resources that they have.
(PL) Mr President, I would like to begin by saying that I believe that we should support all three reports and extending my thanks to the three rapporteurs for their efforts. Above all, I would like to congratulate Mr Piebalgs for his work. Two and a half years into this term we are now talking about energy in a completely different way than previously.
Firstly, it is now clear that our problems in Europe are based on threats to our oil and gas supplies, which is why the initiatives of the Commissioner, the European Commission and the Council of Europe concerning intensive dialogue with the partners who supply our oil and gas are worthy of support. We need a common foreign policy as regards energy supplies. Energy supply routes are also important, not just the suppliers themselves. In fact, they are absolutely crucial.
Secondly, if we are to counteract the crisis in oil and gas supplies, we will have to rely on our own, European, sources of energy. Over a period of two and a half years, the European Union has clearly acknowledged that energy savings and renewable sources of energy are a priority. This is set out in all the documents, including those dealing with research and development of new technologies. Biofuels are very important here, although some legislation is still needed.
Thirdly, the European Union is continuing with the EURATOM programme, which is the oldest Community programme and which has brought Europe a relatively safe and reliable source of energy through use of the atom. This programme must be continued. Renewable energy on its own will not be enough, although I support my colleagues who talk of the need for renewable energy.
Fourthly, after years of neglect, Europe has finally remembered that almost all countries have their own energy resources in the form of coal. However, there can be no return to nineteenth and twentieth-century methods of coal consumption. Completely new technologies are needed.
I would like to thank the Commissioner and all my colleagues for deciding to undertake such actions within the framework of the European Union.
(ES) Mr President, I would like to begin by congratulating the rapporteurs and pointing out that the problem of energy, which is the focus of our concerns today, will continue to be a problem over the coming years, probably to an even greater extent.
As the rapporteurs have said, I believe that the proposals in the Commission's Green Paper are timely and necessary and that the work being done by Commissioner Piebalgs deserves to be highlighted.
Having said that, I simply wish to say that consumers must of course be placed at the centre of the energy policy, since we are talking about a public service that must be accessible to everybody, not just to those of interest to the market. Over recent years, we have been prioritising the creation of the European market, but we have seen that that is not enough. Many countries are showing great reticence when it comes to applying the legislation. Just this week, the Commission has sent reasoned opinions to sixteen Member States.
I believe that we must ask ourselves why the market is not progressing and why there is not sufficient confidence and that the answer lies in the need for a common energy policy, and not just in the external field. We need cooperation and solidarity amongst the Member States because, otherwise, it will be very difficult to achieve our objectives and meet the challenges facing us.
(SL) We have one debate, but a number of very important topics. Above all I would like to talk about the proposal for a common European energy policy.
Debates on energy have finally been made a high priority. Of course, they deserve such prominence, since the well-being of mankind is directly dependent on the quality, sustainability and cost of energy as well as the impact of energy on the environment. Europe faces problems in this sphere, and we will only be able to resolve them if we act with a common purpose. For this reason I support the idea of a common European energy policy. However, the question remains: how are we to bring it into being?
In the proposal for the single energy market, the thing that most strikes me as being absent is the idea of the gradual harmonisation and standardisation of administrative bodies and the unification of their powers. The European single market requires powerful national regulators, but we are also in need of a European regulator that will deal with cross-border problems. Another important concern is the drawing up of an appropriate timetable.
In debates on energy, I should also like to see more emphasis on the transport sector. Promoting public transport is a measure that can be successfully implemented now. In addition, the streamlining of procedures with regard to the import of bio-fuels and their unification among Member States is a measure which we could implement over a relatively short time period.
The difficult energy situation and environmental problems are forcing us to assess the comparative advantages and drawbacks of individual energy sources, together with their impact on other sectors, such as the timber industry and agriculture. In so doing, we must also carry out a realistic assessment of nuclear energy, which represents an important energy source in society, provided that it is used in combination with safe technology and within an appropriate safety culture.
Let us not confuse the peaceful use of nuclear energy with the abuses thereof. Let us focus on institutional development which can prevent abuse. It would be unwise, for instance, to renounce the use of nuclear energy, the chemical industry and medical research simply because of potential abuses. It is for this very reason that Europe is earmarking some financial resources for the improvement of the safety of nuclear power stations in third countries.
Finally, in the field of energy we already have a large number of well-chosen objectives. It is time that we internationalised some of them. And it is also time that we ourselves began to work towards our set strategic objectives and implemented the legal requirements already adopted.
(DE) Mr President, Commissioner, ladies and gentlemen, as shadow draftsman for the opinion of the Committee on the Environment, Public Health and Food Safety with regard to the strategy for biomass and biofuels, I would like to comment on two points in relation to this report. Firstly, it is very important that priority be given to the principle of sustainability in all phases when producing biofuels. In addition, however, we must also define standards in relation to cultivation and processing, in which connection the greenhouse gas balance during the entire production cycle must be the main criterion.
For my second point, I would like to mention the energy efficiency of biomass. Here, the principal criterion must be how many kilowatt hours can be harvested per hectare per annum without neglecting sustainability. As a result of the increased demand for fossil energy sources and the rapid price increases associated with this, it is important that the percentage share of renewable energy sources rises rapidly so as to dampen future price increases in fossil energy sources.
(FR) Mr President, Commissioner, ladies and gentlemen, the serious electricity blackout that occurred on 4 November, initially in Germany, demonstrated - if there were any need to demonstrate it - that energy security is definitely a European concern and that it is at European level that we must find solutions. It is to Europe that people are turning more and more to safeguard the balance between the supply of, and demand for, energy, which is increasingly subject to the volatility of suppliers and to the tensions resulting from the very unequal geographical distribution of resources.
Therefore, the Commission done the right thing in presenting us with this Green Paper, which we are examining today thanks to the report by our fellow Member, Mrs Morgan. I congratulate her on her excellent work, and I am delighted that a broad consensus within the Committee on Industry, Research and Energy should have been reached on such an important and sensitive issue as this and, above all, that the powerful idea that the three objectives of security of supply, competitiveness and environmental sustainability are absolutely paramount objectives, should have been highlighted. The same goes for the need to diversify the energy mix with the aid of the three pillars of fossil fuels, nuclear power and renewable energy sources. Finally, many people recognise that, in the current state of research, the act of abandoning one of these pillars would cause problems and would compromise the achievement of the aforementioned objectives.
I should like to acknowledge the significance of this debate, which encourages us to be bold. For the first time, we have been given the opportunity simultaneously to tackle the challenge of growth and the challenge of environmental protection, and this, in an increasingly worrying context due to the damage caused by greenhouse gas emissions. As Mr Turmes said just now, we have only one planet. I therefore particularly support the amendment which, taking account of serious environmental warning signs, proposes a global objective in terms of the percentage of non-carbon-generating energy sources.
To conclude, I will simply add, that, after the crisis caused by the failure of the referendums in France and the Netherlands, European integration must show the citizens that it is effective. Energy policy gives us the opportunity to do that. Let us hope the political will is equal to the task.
(NL) Mr President, I should first of all like to congratulate Mrs Morgan on her courage and determination. It would, in my view, be good to make three comments and not beat about the bush in doing so. First of all, the climate issue deserves to be given top priority.
Secondly, the conclusion we have to come to today is that liberalisation has not been all that beneficial to consumers, that compliance with European rules leaves something to be desired and that the directive on tradable emissions needs to be amended in one or two areas. Before we can ever talk about common energy policy, considerable improvements need to be made in the areas of compliance and implementation. This is a task not only for the Commission, but also for us. We will constantly need to question the Commission on the enforcement of European rules.
Thirdly, in the next few years, we will need to invest heavily in efficient, sustainable energy and innovative research. We need to give subsidies for polluting energy short shrift, and direct as much as is needed of our funds to sustainable energy. Billions are still being invested in polluting energy, especially coal and nuclear energy, and we really need to put a stop to this.
I should also like to give Mr Langen credit for his report on biofuels. Europe needs to opt for compulsory blending of both petrol and diesel fuels. Specific intervention is needed to guarantee that biofuels do not lead to the eradication of rainforests and a decline in biodiversity, or start competing with the food supply.
(ET) Eluned Morgan's report about the Commission's Green Book on the Energy Strategy has, in the course of Parliament's discussion of the topic, gone through numerous amendments from a slim draft report to a weighty report. Most of the European Union's energy issues are covered therein. I would like to express my sincere thanks to the rapporteur for the hard work he has done.
I do, however, also have a critical comment. Clause 66, which contains the hope that Russia would sign the Energy Charter, is probably now obsolete, considering Mr Yastrzhembsky's Tuesday statement. On the far shore of this continent, in Sakhalin, Shell is withdrawing, and on the opposite shore, in the Baltic Sea, the harmonisation of issues related to the gas pipeline has reached a decisive stage.
Here I would like to highlight the positions under discussion in Sweden and those that emphasise national sovereignty. I say this in order to underline the need for a common European energy policy, which is absent from the report and of critical importance in comparison with everything else. Although it is the first point in the opinion by the Committee on Foreign Affairs, but it has not received adequate emphasis in the report.
(ES) Mr President, I would like to begin by congratulating Mrs Morgan and the other rapporteurs.
I would like to emphasise the need to support research and development in new cleaner energy technologies that can meet our needs and to support what that requires in terms of investment in R+D.
It is true that the Seventh Framework Programme provides for an investment of EUR 2 350 million, that, furthermore, the Seventh Euratom Framework Programme funds research into fusion energy, nuclear fission and protection against radiation and that the Competitiveness and Innovation Programme also provides for resources to fund innovation in energy.
Despite all of that, however, our investment in R+D in this field is still considerably lower than that of Japan or the United States, and most of it is dedicated to research into conventional energy sources. This demonstrates the clear imbalance between investment in R+D and the obligations stemming from a sustainable and ambitious energy policy such as the one we are debating today.
Ladies and gentlemen, this dysfunction must be corrected as a matter of urgency so that we can guarantee a genuine R+D strategy in the field of energy.
Member of the Commission. Mr President, after such a full and very rich debate it is very difficult and challenging to respond to the points that have been raised, because each of the three reports deserved a separate debate. I shall try to emphasise the common rather than the divisive issues.
Firstly, it is very important that Parliament state clearly that there is a challenge to act now. Actions to combat climate change should be taken now - there is no time left. Security of supply and the competitiveness of the European economy are also urgent matters. We should all like to see affordable prices for our industries and citizens. We should also like to ensure that energy is produced and used in a sustainable way.
I think we agree on what should be done to achieve that. We should provide for long-term perspectives for investment; we should provide for the full use of market forces; we should provide for diversification of energy sources and suppliers. We know that we should focus strongly on energy efficiency. We know that there is consensus for a focus on renewable energy, including heating and cooling. We know that we should focus on research and development. It is also important to realise that if we act alone, although it might be good for us, it will not be enough. In order to do this we need the EU's economies of scale and scope. However, it is also clear that, to achieve that, we must have a common vision and present legislation based on debate that responds not only to this vision but also to the principles of better legislation. We need a general consensus in Europe. We need one voice and to take joint action.
For those reasons I really believe that, when the Commission adopts the package on 10 January 2007, this will open the door, as Mr Langen said, to real action and real legislative proposals - good proposals not only in the legislative field but also in other areas.
I should like to thank Mrs Morgan, Mr Langen and Mr Seppänen for their excellent reports and the whole Parliament for this debate.
Unfortunately I have to finish on a sad note because last night I received the very sad news that my predecessor, Mrs Loyola de Palacio, has died. I wish to pay tribute to her. We will really miss her, because she was devoted not only to her energy remit but also to Europe. She had very strong and clear views, which were not always shared by everyone. We need spirits like hers. I really believe that the best tribute we can pay her would be by taking very ambitious action towards creating a European energy policy and not being discouraged by legal hurdles. In this way we will commemorate her in the best possible way.
(Applause)
The debate is closed.
The vote will take place at 11 a.m.
(The sitting was suspended at 10.50 a.m. and resumed at 11.00 a.m.)
(PL) I would like to express my support for Mr Langen's report on biomass and biofuels.
At a time of increasing reliance on fuel and energy supplies from third countries and increasingly stringent standards for environmental emissions, renewable sources of energy are among the most important aspects of ensuring secure energy supplies. Developing the use of renewable sources of energy will enable the EU to reduce its dependence on mineral fuels and oil imports and reduce greenhouse gas emissions, as well as encouraging the economic revival of rural areas by creating new jobs and exploiting unused agricultural land.
Unfortunately, in many Member States legal barriers such as a lack of promotional campaigns, the lack of a long-term fiscal policy relating to tax concessions for biocomponents of fuels, and the lack of opportunities to use additional funding for investment in the production of biodiesel and bioethanol are hampering the development of the biofuels market.
We should therefore consider simplifying procedures which promote the cultivation of crops that can be used as components in biofuels. The further development of support mechanisms, including a system of excise benefits and concessions which take the real costs of creating biofuel components and biofuels into account, is an important element in creating conditions that will favour the development of the biofuels market.
- (HU) We are rapidly approaching the first anniversary of the gas price war between Russia and the Ukraine, which, along with minor distribution problems caused by a shortage of Russian natural gas reserves, awakened Europe to its energy dependence and the vulnerability of the security of its energy supply. In the eleven months since those events, the institutions of the European Union have responded with the rapidity one may expect from them. I shall sum up in three points the factors which, according to the parliamentary debates on the Green Paper published by the Commission in March, are of key importance in avoiding a similar situation in future:
1. We need a common European energy policy in order that we might speak with one voice at the international level to our suppliers, including Russia, which is openly using its position in the area of energy as a political tool.
2. In order that a common European energy policy might rest on a stable foundation, we need to create the necessary accompanying community legal framework as well. The extension of the treaty establishing an Energy community to southeastern Europe must serve as a model to be followed by the EU's neighbourhood policy.
3. Finally, I wish to emphasise that Europe needs to create new infrastructure as well as a new legal framework. If we are to bring about the diversification that serves as the guarantee of a secure energy supply, we need to create new gas pipelines, gas storage facilities and LNG terminals as well as links. The construction of the Nabucco gas pipeline would ensure diversification of both the sources of supply and the transit routes. Alternative sources of energy must in future play a more significant part in the energy mix, and the role of nuclear energy also needs to be reassessed.
The energy dependence of European consumers is constantly growing. It is our joint responsibility to ensure security of supply and thereby the security of our citizens.
- (SK) I would like to touch on the need to increase liberalisation of the energy market. We must concede the fact that the Member States have formally complied with the relevant directives on the unbundling of energy generation, transmission and distribution, and that they are duly implementing these directives. Nevertheless, no substantial changes have been observed on their energy markets. There is still no competitive environment, and the incumbents largely retain their monopolistic position with respect to the unbundled operations in the energy chain. The entry of new companies into the energy sector has frequently been blocked by protectionist efforts and excessive government regulation, with a negative impact on energy prices and spending on research and development. I urge the Commission to keep up the pressure on the Member States to take more resolute measures to enhance the competitive environment, eliminate administrative barriers and thus facilitate the opening up of energy markets.
I would like to point out another important aspect, namely excessive government interference in regulators' activities, particularly in the area of price regulation, which hinders energy sector liberalisation. Several Member State governments are jeopardising the independence of their regulators by amending the relevant laws, to enable them to appoint ministerial officials with the obvious aim of bringing pressure to bear on price regulation. It is therefore necessary for the Commission to accelerate harmonisation of the regulatory framework, including the possible establishment of a European regulator, which would effectively eliminate unreasonable interference in the independent status of national regulators.
I would like to congratulate my colleague Eluned Morgan on an excellent report which points the way towards a 'green' energy policy for Europe. I particularly support her call for a radical reform of the Emissions Trading Scheme to create a low carbon economy driven by a set target for a reduction of EU carbon emissions of 30% by 2020 and 60-80% by 2050. She is correct to call for enhanced R[amp]D on clean energy technologies and for a step-change in energy efficiency. I hope when EU leaders meet next March to discuss energy policy they all have a copy of this report in front of them and that they take its recommendations seriously.